             Case 2:19-cv-00044-MCE-KJN Document 12 Filed 10/20/20 Page 1 of 1


 1   SEYFARTH SHAW LLP
     Lindsay S. Fitch (SBN 238227)
 2   lfitch@seyfarth.com
     Tiffany Tran Madison (SBN 294213)
 3   tmadison@seyfarth.com
     400 Capitol Mall, Suite 2350
 4   Sacramento, California 95814-4428
     Telephone:     (916) 448-0159
 5   Facsimile:     (916) 558-4839

 6
     Attorneys for Defendant
 7   COSTCO WHOLESALE CORPORATION

 8

 9                                      UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11   KYLE BRAGER,
                                                             Case No. 2:19-cv-00044-MCE-KJN
12                        Plaintiff,
                                                             ORDER GRANTING EXTENSION OF
13                 v.                                        TIME FOR DEFENDANT TO FILE
                                                             REPLY IN SUPPORT OF MOTION FOR
14   COSTCO WHOLESALE CORPORATION; and                       SUMMARY JUDGMENT
     DOES 1 - 25, inclusive,
15                                                           Judge:     Hon. Morrison C. England, Jr.
                          Defendants.                        Place:     Courtroom 7
16

17

18            Having read and considering the Parties’ Stipulation For Extension of Time for Defendant to File
19   Reply Brief In Support Of Its Motion For Summary Judgment, or in the Alternative, Summary
20   Adjudication and good cause appearing,
21            IT IS HEREBY ORDERED that Defendant’s deadline to file its reply brief in support of its
22   Motion For Summary Judgment, or in the Alternative, Summary Adjudication, shall be extended from
23   October 22, 2020 to October 26, 2020.
24            IT IS SO ORDERED.
25   Dated: October 19, 2020
26
27

28
                                                         1
                          ORDER GRANTING EXTENSION OF TIME TO FILE REPLY ISO MSJ
     65994919v.1
     66305640v.1
